Citation Nr: 1422184	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension.

2.  Entitlement to service connection for left upper peripheral neuropathy, to include carpal tunnel syndrome.

3.  Entitlement to service connection for arthritis.

4.  Entitlement to service connection for right upper peripheral neuropathy, to include carpal tunnel syndrome.

5.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from May 2009, June 2010, and October 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for arthritis; right upper peripheral neuropathy, to include carpal tunnel syndrome; and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By a May 2009 rating decision, the RO denied service connection for hypertension.  The Veteran did not appeal that decision or submit new and material evidence.

2.  Evidence received since the May 2009 rating decision is new but not material, and does not raise a reasonable possibility of substantiating the claim.

3.  The Veteran does not have left upper peripheral neuropathy, to include carpal tunnel syndrome.

CONCLUSIONS OF LAW

1.  The May 2009 RO decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  New and material evidence has not been received since the May 2009 rating decision to reopen the Veteran's claim for service connection for hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for left upper peripheral neuropathy, to include carpal tunnel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994),  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Here, the Veteran's claim for entitlement to service connection for hypertension was denied in May 2009 because the evidence did not show any in-service occurrence of hypertension, nor did the evidence show that the condition was secondary to service-connected posttraumatic stress disorder (PTSD).
In attempting to reopen the claim, the Veteran submitted a statement indicating he wished to file service connection for high blood pressure due to exposure to Agent Orange.  He later indicated that he did not intend to file hypertension due to herbicide exposure but that his hypertension was secondary to his service-connected diabetes mellitus.  Aside from this statement, the Veteran provided no evidence to demonstrate a relationship between his hypertension and service-connected diabetes mellitus.   As such, the mere allegation of another theory of entitlement to service connection is insufficient to reopen a previously denied claim.  See, e.g., Velez v. Shinseki, 23 Vet. App. 199 (2009).  Should the Veteran obtain evidence of a relationship between his hypertension and diabetes mellitus, he is invited to re-file the claim with the RO. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a)(2013).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Also relevant to this claim, certain diseases associated with exposure to certain herbicide agents used in support of military operations in Vietnam during the Vietnam era will be considered to have been incurred in service and service connection will be presumed.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6). However, this presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides, such as Agent Orange. 38 U.S.C.A. § 1116 ; 38 C.F.R. § 3.309(e).
Although the Veteran has alleged that some of his disabilities, including his peripheral neuropathy, are a result of exposure to Agent Orange, peripheral neuropathy is not included in the exclusive list of diseases found in 38 C.F.R. § 3.309(e).  Therefore, service connection on a presumptive basis for exposure to herbicide is not warranted in this case for the peripheral neuropathy, and the Board will proceed with adjudicating the issue on alternative bases.  See Combee, 34 F.3d at 1043.

In a March 2010 statement, the Veteran described his peripheral neuropathy by identifying numbness and a burning sensation in his limbs.  He did not identify neuropathy symptoms involving the upper extremities.

Also in March 2010, the Veteran underwent a VA examination for peripheral nerves.  At that time, the Veteran indicated that burning, numbness, and tingling symptoms affected both his bilateral lower and upper extremities.  He stated that he had difficulty using his hands and reported a loss of sensation. 

Upon physical examination, there was no evidence of paralysis, neuritis, neuralgia, muscle wasting, or muscle atrophy in the bilateral upper extremities, nor did the examiner find diabetic neuropathy of the bilateral upper extremities.  However, the examiner noted the Veteran's decreased sensation with pinpoint and vibration in the bilateral upper extremities as well as the Veteran's difficulty with fine motor control and sensory function.  Nerve conduction tests revealed the upper extremities were preserved except for the right median sensory conductions.  The examiner stated such findings likely represented focal median sensory neuropathy at the wrist consistent with carpal tunnel syndrome.  Therefore, the March 2010 examination provided a diagnosis of carpal tunnel syndrome in the Veteran's right upper extremity only, not his left upper extremity.  Indeed, there was no indication in the March 2010 VA examination report of a disability of the left upper extremity.  

Similarly, a May 2011 general VA examination indicated the Veteran had carpel tunnel in the right upper extremity.  The detailed reflex exam and sensory exam yielded normal results in the left upper extremity. 

In October 2012 the Veteran submitted a statement with internet research, asserting that individuals with diabetes mellitus are more likely to have carpal tunnel syndrome.  The Veteran's statement did not distinguish between the left and right upper extremities in terms of his carpal tunnel symptomatology, but, as noted above, both VA examinations found carpal tunnel syndrome only in the Veteran's right upper extremity.

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of evidence of a current disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, without competent and credible evidence indicating the Veteran presently has left upper extremity peripheral neuropathy, to include carpal tunnel syndrome, the preponderance of the evidence is against this claim, and it must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  The duty to notify was satisfied by a February 2010 and March 2011 letters to the Veteran.  The March 2011 letter informed the Veteran of the evidence necessary to substantiate the claim with regard to new and material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

Regarding the duty to assist, the Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record includes the Veteran's service treatment records, VA treatment records, statements in support of the claim by the Veteran and his representative, online research, and several VA examinations.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet.  App. 303, 312 (2007).  Here, the Veteran has specifically questioned the May 2011 VA examination.  He indicated a nerve conduction study was not done.  However, a review of the examination report shows that such tests were performed, to include detailed sensory and motor examinations that produced the diagnosis of carpal tunnel syndrome in the right upper extremity.  The Board finds the examination was adequate because the examiner reviewed the Veteran's relevant medical history, recorded pertinent examination findings, and provided a sufficient analysis to support the conclusions rendered.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007).  The Veteran has not challenged the remaining examinations' adequacy or thoroughness, or the competency of the examiners.  Accordingly, VA's duty to provide a VA examination is satisfied.  

Based on the foregoing, no further notice or assistance to the Veteran is required for fair adjudication of the Veteran's claim.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd 281 F.3d 1384 (Fed Cir. 2002); Dela Cruz v. Principi, 15 Vet.  App. 143 (2001); see also Quartuccio v. Principi, 16 Vet.  App. 183 (2002).


ORDER

New and material evidence having not been received, the application to reopen service connection for hypertension is denied.

Entitlement to service connection for left upper peripheral neuropathy, to include carpal tunnel syndrome, is denied. 


REMAND

In his VA Form 9, the Veteran asserted that his arthritis in his back and knees is due to combat experiences during active service.  Where the evidence shows that the veteran engaged in combat with the enemy, VA will accept satisfactory lay or other evidence of service incurrence if it is consistent with the circumstances, conditions or hardship of such service, notwithstanding the fact that there is no official record of such in-service incurrence.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

The evidentiary record contains diagnoses of degenerative joint disease of the knees and arthritis of the thoracolumbar spine.   Moreover, the Veteran's DD-214 shows he was awarded several medals, including the Bronze Star.  In addition, his Military Occupation Specialty (MOS) was Fire Crewman.  As such, the Board finds that the combat presumption under 38 U.S.C.A. § 1154(b) is applicable in this case.  

Although a VA spine examination was completed in November 2012, the examiner's opinion of the etiology of the Veteran's back condition referenced only his spondylosis and ankylosis of the lumbar spine, not arthritis of the thoracolumbar spine, which was also diagnosed by the examiner.  No examination has been conducted with regard to the Veteran's knee arthritis.  Given the Veteran's statements and the combat presumption, this case should be remanded for a VA examination and addendum opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In the November 2012 examination, the Veteran reported that he received temporary Social Security Disability Benefits after his back surgery in 1974.  Neither the records from the 1974 surgery nor records from the Social Security Administration have been associated with the claims file.  Upon remand, the RO must make efforts to obtain these records.

Additional development is also necessary with regard to the Veteran's claim for service connection on a secondary basis for right upper peripheral neuropathy and erectile dysfunction.  See 38 C.F.R. § 3.310.  First, the May 2011 VA examiner indicated that the Veteran had "unrelated right carpal tunnel syndrome in the right upper extremity preceding the onset of the diabetic condition."  The May 2011 examiner also indicated that the "most likely cause" of the Veteran's erectile dysfunction was hypertension medication but that diabetic neuropathy was a "contributing cause" of the condition.  Therefore, the examiner did not adequately address whether the Veteran's right upper peripheral neuropathy, to include carpal tunnel syndrome, or his erectile dysfunction were caused or aggravated by his service-connected diabetes mellitus.  See Allen v. Brown, 7 Vet. App. 439, 449 (1995).  

Accordingly, these matters are REMANDED for the following action:

1.  Attempt to obtain and associate with the record the necessary authorization from the Veteran for the release to VA of all private clinical and/or hospitalization records pertaining to his claimed back disability, as identified by the Veteran, to include all records from "Dr. Z" of P&S Hospital in Shreveport for the back surgery performed in approximately 1974.  After obtaining any necessary release forms, all efforts to obtain such records should be fully documented and any records obtained should be associated with the record.  

All facilities must provide a negative response if records are not available and the Veteran and his representative should be informed of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2002); 38 C.F.R. § 3.159(c)(2013).

2.  Contact SSA and obtain a complete copy of any and all adjudications and the records underlying any adjudication for disability benefits.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if records are not available.

3.  After obtaining as much of the above identified evidence as is available, request that the November 2012 examiner (or a suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's arthritis of the thoracolumbar spine began during service or is otherwise linked to service, to include his combat experiences.

4.  Next, schedule the Veteran for a VA examination to determine the precise nature and etiology of his claimed bilateral knee arthritis.  The examiner is asked to address  whether it is at least as likely as not (50 percent probability or more) that the Veteran's arthritis of the knees began during service or is otherwise linked to service, to include his combat experiences.

5.  Request that the May 2011 examiner (or suitable substitute) review the claims file and offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's right upper peripheral neuropathy, to include carpal tunnel syndrome, and his erectile dysfunction were (a) caused or (b) aggravated by his service-connected diabetes mellitus.  
 
With regard to aggravation, the Board notes that the term "aggravated" in the above context refers to a permanent worsening of the pre-existing or underlying condition, as contrasted to temporary or intermittent flare-ups of symptoms which resolve with return to the previous baseline level of disability.  

6.  Ensure that the relevant medical records are made available to the examiners for review in conjunction with the examinations and requested opinions identified above, and the examination reports should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  
A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  If an opinion cannot be rendered without resorting to speculation, the VA examiners should explain why it would be speculative to respond. 

7.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


